DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by U.S. Patent No. 2,981,228 to Brandano.
Regarding Claim 1, Brandano teaches a method for the long-term preservation of crustaceans comprising: filling a preservation vessel with a preservation solution (Brandano Fig. 2), wherein said preservation vessel has a first inner volume (Brandano Fig. 2 #11) anda  second inner volume (Brandano Fig. 2 #10) that are separated by an inner wall (Brandano Fig 2 #13), said inner wall having at least one aperture (Brandano Fig. 2 #20) configured to permit fluid communication between said first inner volume and said second inner volume; submerging a quantity of crustaceans in said preservation solution within said second inner volume (Brandano placed in Fig. 2 #10; Col. 2 line 25); causing said preservation solution to maintain a target temperature (Brandano thermostat Col. 3 #29, Col. 3 line 37), wherein said target temperature is maintained by a cooling assembly (Brandano Col. 2 line 10), said cooling assembly comprising a cooling element substantially disposed within said first inner volume (Brandano coils are in #11; Col. 2 line 13); and causing said preservation solution to flow between said first inner volume and said second inner volume, wherein said preservation solution is caused to flow by a circulation assembly comprising an agitation member (Brandano Fig. 2 #30) disposed within said first volume and a motor operationally coupled to said agitation member.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,981,228 to Brandano in view of U.S. Patent No. 4,155,331 to Lawrence et al.
Regarding Claim 2, Brandano is silent on preparing said quantity of crustaceans in a preparation solution prior to submersion in said preservation solution, wherein said preparing causes said quantity of crustaceans to achieve a preparation temperature of approximately 35 degrees Fahrenheit. However, teaches the general knowledge of one of ordinary skill in the art that it is known to prepare said quantity of crustaceans in a preparation solution prior to submersion in said preservation solution, wherein said preparing causes said quantity of crustaceans to achieve a preparation temperature of approximately 35 degrees Fahrenheit (Lawrence claim 9, acclimating the aquatic organism from native ambient to several degrees above freezing and instantaneously chilling to near OC, these happen before the cryopreservation step starts). It would have been obvious to one of ordinary skill in the art to modify the teachings of Brandano with the teachings of Lawrence at the time of the invention to acclimate the organisms as taught by Lawrence. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,981,228 to Brandano in view of U.S. Patent No. 4,155,331 to Lawrence et al as applied to claims 1 and 2 above, and further in view of U.S. Patent No. 7,087,257 to Prestenbach and U.S. Patent Pub. No. 2009/0250010 to Urusova et al.
Regarding Claim 3, Brandano as modified is silent on teaching removing said quantity of crustaceans from said preservation solution after said quantity of crustaceans reach a preservation temperature, and placing said quantity of crustaceans in an insulating material for long-term storage, wherein said long-term storage is for a period of at least eighteen months. However, Prestenbach teaches the general knowledge of one of ordinary skill in the art that it is known to removing said quantity of crustaceans from said preservation solution after said quantity of crustaceans reach a preservation temperature, and placing said quantity of crustaceans in an insulating material for long-term storage, wherein said long-term storage is for a period of at least eighteen months (Prestenbach #22, Col. 4 lines 56-58; Col. 5 line 10). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Brandano with the teachings of Prestenbach before the effective filing date of the claimed invention to be ready to cook as taught by Prestenbach. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Brandano as modified by Prestenbach teaches long-term storage for “months” (Prestenbach Col. 5 line 20), but is silent on at least eighteen months. However, Urusova teaches the general knowledge of storage for 1-2 year, which satisfies at least eighteen months (Urusova paragraph [0019].  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Brandano with the teachings of Urusove before the effective filing date of the claimed invention for edible human consumption at a later time as taught by Urusove.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,981,228 to Brandano in view of U.S. Patent No. 4,155,331 to Lawrence et al and U.S. Patent No. 7,087,257 to Prestenbach and U.S. Patent Pub. No. 2009/0250010 to Urusova et al as applied to claims 1, 2 and 3 above, and further in view of Chinese Patent CN 208233773 to Lin.
Regarding Claim 4, Brandano as modified is silent on cleaning said quantity of crawfish in a cleaning unit prior to submersion in said preservation vessel, wherein said cleaning unit comprises a tank and an agitation system, and wherein said quantity of crawfish is placed within said tank for cleaning. However, Lin teaches the general knowledge of one of ordinary skill in the art that it is a known method step to clean the crustacean/crawfish in a cleaning unit prior to submersion in said preservation vessel, wherein said cleaning unit comprises a tank and an agitation system, and wherein said quantity of crawfish is placed within said tank for cleaning (Lin #2 cleaning cavity and #11 water pump and #16 nozzles). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Brandano with the teachings of Lin at the time of the invention to prevent bacteria contamination to ensure freshness as taught by Lin. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claims 5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,981,228 to Brandano in view of U.S. Patent No. 4,155,331 to Lawrence et al and U.S. Patent No. 7,087,257 to Prestenbach and U.S. Patent Pub. No. 2009/0250010 to Urusova et al as applied to claims 1, 2 and 3 above, and further in view of U.S. Patent No. 4,089,298 to Wilson.
Regarding Claim 5, Brandano as modified teaches refrigeration equipment, but is silent on said cooling element is a plurality of cooling plates, and wherein said cooling assembly further comprises a compressor configured to cause a coolant to flow through each cooling plate of said plurality of cooling plates. However, Wilson teaches the general knowledge of one of ordinary skill in the art that it is known that compressor and cooling plates are a known alternate equivalent to refrigeration equipment (Wilson Col. 4 lines 32-37). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Brandano with the teachings of Wilson at the time of the invention, the modification is merely an obvious engineering design choice for efficiency and availability. The modification is merely the simple substitution of one known element for another to obtain predictable results.
Regarding Claim 7, Brandano as modified teaches a flow via pump #80, but is silent on explicitly teaching said preservation solution is caused to flow at a rate of approximately 400- 600 gallons per minute. However, it would have been obvious to one of ordinary skill in the art to further modify the teachings of Brandano at the time of the invention since the modification is merely an engineering design choice involving routine tests and experimentation to optimize the system depending on the size of pump and the tank volumes. Applicant does not provide criticality for the claimed range in the specification. The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claim 8, Brandano as modified teaches said quantity of crustaceans is a tightly-packed bag of crustaceans, said bag being configured to contain between approximately 1 to 5lbs (Prestenbach Col. 4 line 58), but is silent on explicitly teaching 20-25lbs. of crustaceans. However, applicant does not provide criticality for the range of 20-25lbs in the specification. It would have been obvious to one of ordinary skill in the art to further modify the teachings of Brandano at the time of the invention for bulk sales and efficient shipping. The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,981,228 to Brandano in view of U.S. Patent No. 4,155,331 to Lawrence et al and U.S. Patent No. 7,087,257 to Prestenbach, U.S. Patent Pub. No. 2009/0250010 to Urusova et al, and U.S. Patent No. 4,089,298 to Wilson as applied to claims 1, 2,3 and 5 above, and further in view of Spanish Patent ES 2610822 to Le Lez.
Regarding Claim 6, Brandano is silent on explicitly teaching said quantity of crustaceans is submerged for a period of approximately 3-5 minutes in said preservation solution, and wherein said target temperature is between approximately -5 and -15 degrees Fahrenheit. However, Le Lez teaches the general knowledge of one of ordinary skill in the art that it is known to submerge crustaceans from a period that overlaps with “approximately 3-5 minutes” and for a target temperature “between approximately -5 and -15 degrees Fahrenheit” (Le Lez claim 1 and 2). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Brandano with the teachings of Le Lez at the time of the invention to anesthetize and kill them to be cooked later as taught by Le Lez. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive. 
Brandano teaches a motor (Brandano Col. 3 line 9).  The second volume was designated as Brandano #10 and that the first and second volumes were separated by an inner wall Brandano #13.  It is the examiner interpretation of Brandano that the area below #13 which includes both Brandano #11 and Brandano #12 together is the first volume.  Designated wall #13 is what separates the device of Brandano into a first and second volumes.  The examiner maintains that Brandano satisfies these limitations.   The examiner interprets the pump #30 as the agitation member and it is attached to a motor (Brandano Col. 3 line 9).  The pump t is located in the first volumes since it is contained on the other side of #13 opposite from the second volume side.  Just because Brandano mentions an additional agitation member, does not exclude the pump #30 as being interpreted as satisfying the limitation of an agitation member.  The pump moves and circulates the water, this is agitating it “disturbing it, stirring it.”  The examiner maintains that the pump of Brandano satisfies the broad limitation of an agitation member operationally coupled to a motor.   The claim doesn’t specifically identify the details of the agitation member and the pump of Brandano is in fact part of a circulation assembly.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        


11 October 2022